           Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


 TEAL PEAK CAPITAL, LLC;                       Case No. 3:20-CV-01747 (PAD)

 Plaintiff and Counter Defendant,
                                BREACH OF CONTRACT; SPECIFIC
         And                    PERFORMANCE   OF   CONTRACT;
                                REIMBURSEMENT OF FUNDS, COSTS
 JOHN MICHAEL GRZAN AND NAMRATA AND EXPENSES
 KHIMANI

 Counter Defendant,

             v.

 ALAN BRAM GOLDMAN;

 Defendant and Counter Claimant.



    DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

TO THE HONORABLE COURT:


       COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”)

through the undersigned attorney, and hereby respectfully submits this motion to dismiss

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, for failure to state a

claim upon which relief can be granted. In support of this motion, Mr. Goldman argues as

follows:
                             I. PRELIMINARY STATEMENT

   Teal Peak Capital, LLC (hereinafter “TPC” or the “Plaintiff”) brings this purported

breach of contract action against Mr. Goldman on three causes of action: (i) Specific

Performance; (ii) Damages – Lost Rent; and (iii) Damages. See Docket No. 50, pgs. 14-

18. In a nutshell, TPC claims that Mr. Goldman purposefully defaulted on his obligation
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 2 of 11




to sell his ancestral home located in The Estates #13, Dorado, Puerto Rico (hereinafter

the “Property”). As such, the Plaintiff requests that Mr. Goldman transfer his title of the

Property over to TPC. Furthermore, Plaintiff also claims that Mr. Goldman should

reimburse TPC for lost rent in an amount not less than $35,000.00 a month computed

from December 15, 2020 up until April 2021 and that this Honorable Court should order

a payment of three additional months in “prospective rent for the time it will take TPC to

rent the property once judgment is entered.” Docket No. 50, ¶¶ 86-93. In the alternative,

if this Honorable Court is unable to force Mr. Goldman to sell his Property, then TPC

requests a whopping, but “conservative”, amount of $8,160,000.00 for damages.

   Nothing in the present motion should be interpreted as an admission to TPC’s factual

allegations. Indeed, Mr. Goldman emphatically disagrees with characterization of the

facts that claim that he unilaterally defaulted in his obligation under the Option to Purchase

Agreement or that TPC, John Michael Grzan and Namrata Khimani are faultless in their

endeavor to cheat Mr. Goldman from his ancestral home. We also hold that the sale of

the Property in question was not ready to close due to a baseless claim brough forth by

Mr. Gerald Kleis Pasarell (hereinafter “Mr. Kleis”) which resulted in a Notice of Lis

Pendens in the Registry of Property and prevented the title insurance company from

issuing a policy. Although these issues are indeed highly relevant to the present

controversy, they are not topics of discussion in Mr. Goldman’s Motion to Dismiss the

Amended Complaint. Mr. Goldman affirmatively sustains that he is in the process of

consigning the Option Fee ($800,000) and will promptly do so in good faith. Lastly, the

present motion should not be construed as a waiver of Mr. Goldman’s affirmative

defenses.



                                              2
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 3 of 11




   For the reasons set forth below, Mr. Goldman respectfully petitions this Honorable

Court to dismiss TPC’s causes of actions because they fail for one distinct reason: the

Option to Purchase Agreement does not consider Specific Performance, Damages for

Loss of Rent, and Damages representing monies that TPC would have earned if it sold

the property, as valid remedies in the event the Mr. Goldman default.

                                   II. LEGAL STANDARD

   To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Rule 8 “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. The Court is “not

bound to accept as true a legal conclusion couched as a factual allegation,” nor must it

“consider naked assertions devoid of further factual enhancement.”           San Gerónimo

Caribe Project, Inc. v. Acevedo-Vilá, 687 F.3d 465, 471 (1st Cir. 2012) (internal citations

and alterations omitted). Once the Court removes “legal conclusions masquerading as

factual allegations,” the Court conducts a context-specific plausibility analysis on a

plaintiff’s claims. Rivera-Muñiz v. Horizon Lines Inc., 737 F. Supp. 2d 57, 59 (D.P.R.

2010). In ruling on a motion to dismiss for failure to state a claim, the court “may also

consider ‘facts subject to judicial notice, implications from documents incorporated into

the complaint, and concessions in the complainant's response to the motion to dismiss.’”

Breiding v. Eversource Energy, 939 F.3d 47, 49 (1st Cir. 2019) (quoting Arturet-Vélez v.

R.J. Reynolds Tobacco Co., 429 F.3d 10, 13 n.2 (1st Cir. 2005)).



                                              3
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 4 of 11




                      III. SUMMARY OF FACTUAL ALLEGATIONS

     The following factual allegations from the Amended Complaint are taken as true for

purposes of this motion:

        1.    “During the latter weeks of September or first week of October 2020, John

Michael Grzan (“Mr. Grzan”) was approached by his friend and neighbor Adan Long (“Mr.

Long”) about a property that was for sale at Dorado Beach Estates.” Docket No. 50 at p.

2, ¶ 7 (hereinafter the “Complaint”).

        2.    “The property belonged to the Defendant Mr. Goldman and the address

was: The Estates #13, Dorado, Puerto Rico (“Property”).” Complaint at p. 2, ¶ 8.

        3.    “After examining the Property and discussing the possible purchase with his

wife, Namrata Khimani (“Dr. Khimani”) (together with Mr. Grzan, “Grzan-Khimani”), Mr.

Grzan expressed interest to Mr. Long; and Mr. Long, as a favor and on behalf of Mr.

Grzan and his wife, negotiated with Mr. Goldman the purchase of the Property.”

Complaint at p. 3, ¶ 12.

        4.    “After a few conversations and email exchanges, Mr. Goldman agreed to

sell the Property for $3,250,000.” Complaint at p. 3, ¶ 13.

        5.    “Having agreed upon a price, on October 14, Mr. Grzan sent to Mr. Goldman

–through Mr. Long—a signed copy of an Option to Purchase Agreement.” Complaint at

p. 3, ¶ 14.

        6.    “Mr. Goldman did not sign the document, however, and when pressed by

Mr. Long, expressed having difficulty with letting go of some of the personal items in the

Property and the logistics of moving others out. Nevertheless, he sent to Mr. Grzan a

modified draft of the Option to Purchase Agreement while assuring him that despite



                                             4
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 5 of 11




receiving other offers ‘my home is under contract to a nice family! I keep my word.’”

Complaint at p. 4, ¶ 16.

       7.    “Surprisingly, on October 20, 2020, Mr. Goldman wrote to Mr. Grzan and,

despite having said his “home was under contract”, told him he had received another offer

for $3,750,000 he could not refuse, and asked Grzan-Khimani if they wanted to match it.”

Complaint at p. 4, ¶ 17.

       8.    Before making a final decision, they asked Mr. Goldman to send a new and

signed copy of the Option to Purchase Agreement with the modified terms. However, the

draft had errors and before the parties could settle the details, the Option to Purchase

Agreement had expired. See Complaint at p. 4 ¶¶ 18-19.

       9.    As such, Mr. Goldman sent a modified draft to extend the deadline to 11:59

pm of October 22, 2020 and sent it to Mr. Grzan. Grzan-Khimani did not accept the new

terms and notified Mr. Goldman that they would not buy the Property and that he was free

to sell the Property to other potential buyers. See Complaint at p. 4 ¶¶ 20-22.

       10.   Nonetheless, on October 23, 2020, Mr. Goldman unilaterally decided to

offer the Property for $3,150,000 to convince Grzan-Khimani to buy the Property. Grzan-

Khimani accepted the offer and executed the Option to Purchase Agreement (hereinafter

the “Option to Purchase”) on October 23, 2020. See Complaint at p. 5 ¶¶ 24-26 and

Exhibit 1 of the Complaint.

       11.   “[T]he parties agreed that Grzan-Khimani had 30 calendar days from the

date of signing the Option Agreement –until November 23, 2020– to exercise the option

(the “Exercise Period”). See, Exhibit 1, Option Agreement, ¶ 5. However, if closing was

not possible within the Exercise Period due to unexpected delays, Grzan-Khimani could



                                            5
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 6 of 11




extend the Exercise Period for an additional 30 days (the “Extension Period”) by paying

directly to Mr. Goldman, before the expiration of the Exercise Period, another

$600,000.00, for an aggregate amount of $800,000.00 (the “Extension Payment”). The

remaining balance $2,350,000.00 would be paid at closing. See, id. The Extension

Payment would be applied to the Purchase Price and would be used by Defendant to

purchase a land located in Vermont, U.S.A. See, id.” Complaint at p. 6 ¶ 28.

       12.    “Further, pursuant to Clause 5 of the Option Agreement, and because the

Purchase Price was to be used by Defendant for funding a time-sensitive project, the

parties agreed that the Option Agreement was “subject to the good faith belief of the title

company and attorney that closing within the given time frame is reasonable[,]” and

therefore both Grzan-Khimani and Mr. Goldman agreed to “make best and reasonable

efforts to provide needed material and take reasonable action necessary to close in a

timely manner.” See, Exhibit 1, Option Agreement, ¶5.” Complaint at p. 6 ¶ 29.

       13.    Mr. Grzan deposited $200,000 to the escrow account corresponding to the

initial deposit and hired the services of notary Miguel Carbonell-Astor. Miguel Carbonell-

Astor sent a checklist of the necessary items that parties would need to fulfill to close.

See Complaint at p. 7 ¶¶ 33-34.

       14.    Grzan-Khimani allegedly assigned the Option to Purchase to Plaintiff Teal

Peak Capital, LLC (hereinafter, “TPC”). See Complaint at p. 7 ¶ 35.

       15.    “On November 5, 2020, Mr. Grzan was notified of a lawsuit filed by Mr. Kleis,

Mr. Goldman’s real estate broker, in which the former alleged that Mr. Goldman had

refused to honor their agreement and pay the brokerage fee applicable to the sale of the

Property. The Complaint was captioned: Gerald Kleis Pasarell, v. Alan Bram Goldman;



                                            6
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 7 of 11




Civil Case Number BY2020CV03482.” Id. at p. 8 ¶ 36 Mr. Kleis also filed a Notice of Lis

Pendens in the Registry of Property. See Complaint at p. 8 ¶ 37

       16.    “Mr. Grzan –on behalf of TPC-- continued to do all that was necessary to

close the transaction in time.” Complaint at p. 8 ¶ 38.

       17.    TPC then alleges that Mr. Goldman failed to comply with his obligations

under the Option to Purchase because he did not provide “fee simple, recordable,

marketable and insurable title of the Property free and clear of all liens, encumbrances

and defects,” did not execute a Power of Attorney to authorize the signature of the Deed

of Sale; and that Mr. Goldman did not resolve the lawsuit filed by Mr. Kleis which resulted

in the failure of the title insurance company to issue the corresponding policy. See

Complaint at pp. 8-9 ¶ 40.

       18.    TPC extended the closing date by paying an additional $600,000 on

November 24, 2020. See Complaint at p. 9 ¶¶ 41-47.

       19.    “TPC, through Mr. Grzan, agreed on the side to settle with Mr. Kleis the

lawsuit he had filed for collection of money to clean the title of the Property. However, in

email sent to Mr. Goldman on November 23, 2020, Mr. Grzan made the following clear:

‘Please also note that this settlement is contingent on us actually closing, which I expect

we will be able to do.’” Complaint at p. 10 ¶ 49.

       20.    However, Mr. Goldman allegedly refused to respond to Mr. Grzan’s and

Miguel Carbonell-Astor’s communications, thereby preventing the closing of the Property

on or before December 15, 2020, which was the date set for closing. See Complaint at

pp. 10-11 ¶¶ 52-58.




                                             7
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 8 of 11




       21.    “Because Mr. Goldman defaulted on its obligations despite TPC having

exercised its option to purchase the Property, TPC was left with no other alternative but

to file a Complaint on December 24, 2020 and seek specific performance.” Complaint at

p. 12 ¶ 63.

                                      IV. ARGUMENT

A. The allegations of the Amended Complaint fail to state a claim for relief

       TPC did not state a plausible claim for relief for the following reason: the Option to

Purchase Agreement does not consider Specific Performance, Damages for Loss of

Rent, and Damages corresponding monies that TPC would have earned if it sold the

property, as valid remedies in the event the Mr. Goldman default.

     I. The Option to Purchase Agreement does not Consider Specific
       Performance, Damages for Loss of Rent, and Damages corresponding to
       monies that TPC would have earned if it sold the Property as plausible
       remedies in the case of Mr. Goldman’s default.

       The First Cause of Action in the Complaint alleges that TPC has a right to the

specific performance of the Option to Purchase because Mr. Goldman allegedly defaulted

on his contractual obligations. See the Complaint p. 14-16, ¶¶ 72-85. The Second Cause

of Action in the Complaint alleges that TPC has a right to be compensated for the loss of

rent it would have begun to receive beginning in April of 2021 due to Mr. Goldman’s

alleged default. See the Complaint p. 16-17, ¶¶ 86-93. Lastly, the Third Cause of Action

of the Complaint alleges that TPC has a right to be compensated for the costs incurred in

the process of closing the sale, the $800,000 corresponding to the deposit, and monies

that TPC would have earned if it had sold the property. Altogether, TPC requests a

“conservative” sum of $8,160,000. See the Complaint p. 17-18, ¶¶ 94-99.




                                             8
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 9 of 11




       Nonetheless, Mr. Goldman poses that TPC’s appreciation of the facts, the Option

to Purchase (Exhibit 1 of the Complaint), and the applicable law to the “unilateral nature”

that defines an Option Contract is incorrect.

       When a Court intervenes in contractual relations, it should balance the legal

interests affected by its intervention. See Coop. Sabanena v. Casiano Rivera, 184 D.P.R.

169, 181-82 (2011). Furthermore, as a part of its analysis, the Court must consider the

doctrine of the autonomy of the will, which governs contractual relations. See Coop.

Sabanena v. Casiano Rivera, 184 D.P.R. at 182. The Court, in exercising its power to

intervene and moderate the contractual autonomy of the parties, must exercise extreme

care and its intervention must be clearly justified “because of its harmful effects on the

stability of contracts and on legal certainty.” López de Victoria v. Rodriguez, 113 D.P.R.

265, 271, 13 P.R. Offic. Trans. 341, 349 (1982). This is so because, intervening with the

autonomy of the parties has the effect of modifying, or even annulling a law. See Coop.

Sabanena v. Casiano Rivera, 184 D.P.R. at 182. Indeed, “contracts have force of law

between the parties, who must fulfill what was accorded as long as it does not contravene

the law, morals or public order . . .” S.L.G. Irizarry v. S.L.G. Gracia, 155 D.P.R. 713, 725,

2001 WL 1555664, P.R. Offic. Trans.         (2001); See also 31 L.P.R.A. § 2994; Article

1233 of the Civil Code of Puerto Rico, Act 55 of June 1, 2020 (hereinafter the “Code”).

Moreover, our rules of contractual hermeneutics require that “[i]f the terms of the contract

are clear and leave no doubt as to the intentions of the contracting parties, the literal

sense of its stipulations shall be observed.” S.L.G. Irizarry v. S.L.G. Gracia, 155 D.P.R.

at 725 (quoting 31 L.P.R.A. § 3471). Likewise, as it pertains to unilateral contracts, Article




                                                9
       Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 10 of 11




354 of the Code states that the literal meaning of its words shall be taken into account,

unless it clearly appears that the author's will was otherwise.

       Here, TPC argues that the Option to Purchase is a unilateral contract in which “the

optionee is under no obligation to purchase, while the prom[isor] has the obligation to sell

to the optionee if the latter so decides.” See the Complaint, p. 15, ¶ 78 (quoting S.L.G.

Irizarry v. S.L.G. Gracia, 155 D.P.R. at 722). Even if we were to accept the unilateral

nature of the contract at hand, we cannot ignore the clear terms of the contract which

represent the law between the parties. Specifically, Clause 15 (Remedies of Purchaser)

of the Option to Purchase states that: “In the event [Mr. Goldman], after exercise of the

Option granted herein, fails to proceed with the closing of the sale of the Property pursuant

to the terms and provisions contained herein, Purchase[r] shall be entitled to receive back

the Option Fee and pursue any equitable remedies under law.” Exhibit 1 of the Complaint.

Clause 15’s terms are clear insofar as it limits the remedy available in case of seller

default. Specifically, the purchaser has a right to recover the Option Fee and pursue any

equitable remedies under the law.

       Because there is no confusion as to the clear terms of the Option to Purchase, the

literal sense of its stipulations shall be observed. Note, that nowhere did the parties

consider (i) forcing the sale of Mr. Goldman’s ancestral home; (ii) damages for loss of

rent; or (iii) damages corresponding monies that TPC would have earned if it sold the

Property, as plausible remedies in case of Mr. Goldman’s default. As such, pursuant to

Clause 15 of the Option to Purchase, TPC’s only plausible remedy would be to recover

the amount deposited to secure the extension of the closing date and any equitable

remedy under the law.



                                             10
        Case 3:20-cv-01747-PAD Document 63 Filed 06/18/21 Page 11 of 11




                                        V. CONCLUSION

       For the foregoing reasons, Alan Bram Goldman requests that the three causes of

action alleged by TPC in the Amended Complaint be dismissed for failure to state a

plausible claim for relief in light of the parties contractual will.

       WHEREFORE, Alan Bram Goldman respectfully requests that the Honorable

Court enter judgment dismissing all claims against him with prejudice.



RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 18th day of June 2021.



                                                     Attorney for Alan Bram Goldman
                                                     McConnell Valdés LLC
                                                     PO Box 364225
                                                     San Juan, Puerto Rico 00936-4225
                                                     270 Ave. Muñoz Rivera
                                                     Hato Rey, PR 0918
                                                     T: 787-250-5604

                                                     By: s/ Antonio A. Arias-Larcada
                                                     Antonio A. Arias-Larcada, Esq.
                                                     USDC-PR 204906
                                                     aaa@mcvpr.com




       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send

notice electronically to all counsel at their address of record.

Date: June 18, 2021                                          By: s/Antonio A. Arias-Larcada
                                                                    Attorney




                                                11
